                                                                -6


             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




CHRISTOPER MAZZEI, et al.,          CV 18-10634 DSF (GJSx)
    Plaintiffs,

                v.                  JUDGMENT

SPECIALIZED LOAN
SERVICING LLC,
    Defendant.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiffs take
nothing, that the action be dismissed with prejudice, and that
Defendant recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: February 5, 2019              ___________________________
                                    ___
                                      _____
                                          _________
                                                  ______________
                                    Dale
                                    D l SS. Fi
                                            Fischer
                                                h
                                    United States District Judge
